DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant has amended claims 1, 7 and 8 to recite “wherein the costal cartilage is granular cartilages; wherein the graft also comprises a phototriggered-imine- crosslinking hydrogel system; wherein the granular cartilages account for 30%-85% of the total weight of the phototriggered-imine-crosslinking hydrogel system.”  In response to Applicant’s amendment, Examiner has added reference to Zhang et al. (J. Mater. Chem. B, 2016, 4, 973). 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 9, 11, 13, 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 states “Use of an autologous costal cartilage or an allogeneic costal cartilage for preparing a graft for ; wherein the costal cartilage is granular cartilages; wherein graft also comprises a phototriggered-imine- crosslinking hydrogel system; wherein the granular cartilages account for 30%-85% of the total weight of the phototriggered-imine-crosslinking hydrogel system..”  Attempts to claim a process without setting forth any steps involved in the process renders a claim indefinite because it merely recites use without any active positive steps delimiting how this use is actually practiced (MPEP 2173(q)).  In this instance, the amendment including “for preparing” is not a process step, because the claim does not identify any step involved in the “preparing.” 
Claims 9, 11, 13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9, 11, 13, and 15 recite “The method for repairing articular cartilage defects as claimed in claim 6” however claim 6 is a product claim, not a method claim.  Examiner suggests amending these claims to depend from method claim 8 to overcome this rejection.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 fails to further limit claim 6.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Examiner suggests amending the claim to depend from claim 8 to overcome this rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-9, 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kizer et al. (Pub. No.: US 2005/0152882) in view of Zhang et al., An in situ phototriggered-imine-crosslink composite hydrogel for bone defect repair (J. Mater. Chem. B, 2016, 4, 973). 
For claim 1, Kizer et al. (hereinafter, Kizer) discloses a graft for repairing articular cartilage defects (para. 13), wherein the graft comprises at least one of an autologous costal cartilage or an allogeneic costal cartilage (para. 11, para. 54). The costal cartilage is granular cartilages (granular, para. 54).  Kizer lacks specific disclosure that the graft also comprises a phototriggered-imine- crosslinking hydrogel system; wherein the granular cartilages account for 30%-85% of the total weight of the phototriggered-
For claim 2, the costal cartilage does not have an osteochondral joint (e.g., fig. 1, no joint present).  For claim 4, the granular cartilage has a size between 0.1mm to 1.5 mm (para. 51).  For claim 6, the hydrogel system is selected from the group consisting of: autologous fibrin, autologous platelet-rich plasma, 33CKR Ref. 6786.003 synthetic collagen, gelatin, chitosan, and polymer hydrogel (para. 48).
For claim 7, Kizer discloses use of an autologous costal cartilage or an allogeneic costal cartilage in the preparation of a graft for repairing articular cartilage defects (para. 13).  The costal cartilage is granular cartilages (granular, para. 54).  Kizer lacks specific disclosure that the graft also comprises a phototriggered-imine- 
For claim 8, Kizer discloses a method for repairing articular cartilage defects, the method comprising applying a graft to a defect site to be repaired (para. 13), wherein the graft comprises at least one of an autologous costal cartilage or an allogeneic costal cartilage (para. 11, para. 54).  The costal cartilage is granular cartilages (granular, para. 54).  Kizer lacks specific disclosure that the graft also comprises a phototriggered-imine- crosslinking hydrogel system; wherein the granular cartilages account for 30%-85% of the total weight of the phototriggered-imine-crosslinking hydrogel system.  Kizer 
For claim 9, the costal cartilage does not have an osteochondral joint (e.g., fig. 1, no joint present).  For claim 11, the granular cartilage has a size between 0.1mm to 1.5 mm (para. 51).  For claim 13, the hydrogel system is selected from the group consisting of autologous fibrin, autologous platelet-rich plasma, synthetic collagen, gelatin, chitosan, and polymer hydrogel (para. 48).  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kizer et al. (Pub. No.: US 2005/0152882) in view of Zhang et al. (J. Mater. Chem. B, 2016, 4, 973), further in view of Gomes et al. (Pub. No.: US 2004/0230303).
For claim 15, Kizer discloses the method for repairing articular cartilage defects as claimed in claim 6, wherein the graft is autologous costal cartilage and/or allogeneic costal cartilage (para. 11, 54), the articular cartilage defect is the knee joint osteochondral injury (e.g., fig. 6, para. 23), and the method for repairing articular cartilage defects comprises the following steps: (A) collecting at least one of the autologous costal cartilage and the allogeneic costal cartilage (para. 80), cutting the same into particles having a size of 0.1 mm to 1.5 mm, and mixing cartilage particles with the hydrogel system, so as to form a graft consisting of the cartilage particles and the hydrogel system (para. 80). 
However, Kizer does not specify the method for repairing articular cartilage defects comprises the following steps: (1) in an injured articular cartilage surface, clearing necrotic and degenerative cartilages and subchondral bone tissues, and preparing a bone bed to be processed.  However, as Kizer is implanted within an osteochondral defect site (e.g., para. 13), clearing necrotic and degenerative cartilage and subchondral bone and preparing a bone bed is a highly obvious and necessary step in order to treat the osteochondral defect with the Kizer implant (see also Gomes para. 57).  Thus it would have been obvious as a matter of routine surgical practice to have cleared necrotic and degenerative tissue and to have prepared a viable bone bed.  
Kizer discloses the method step of (C) repairing a knee joint osteochondral defect by filling in the graft to form an integration seamless surface, and facilitating integration of new cartilages into surrounding cartilage tissues (para. 87-90).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243.  The examiner can normally be reached on Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUBA GANESAN/Primary Examiner, Art Unit 3774